Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, Wisconsin53202 January 3, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re:Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Davidson Equity Income Fund (S000030916) Davidson Small-Mid Equity Fund (S000030917) Davidson Intermediate Fixed Income Fund (S000030918) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust, on behalf of its series, the Davidson Equity Income Fund, the Davidson Small-Mid Equity Fund and the Davidson Intermediate Fixed Income Fund, hereby certifies that the form of Prospectuses and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated December 29, 2010, and filed electronically as Post-Effective Amendment No. 338 to the Trust’s Registration Statement on Form N-1A on December 29, 2010. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-6609. Sincerely, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. for U.S. Bancorp Fund Services, LLC
